Citation Nr: 0020887	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-49 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from October 1969 to August 
1973.

The matter comes before the Board of Veterans' Appeals 
(Board) from December 1993 and April 1994 rating actions.  In 
September 1999, the RO granted entitlement to service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective June 10, 1999, and granted entitlement to a 10 
percent rating based upon multiple, noncompensable service-
connected disability, effective from August 13, 1998 to June 
9, 1999.  The noncompensable evaluation for hearing loss was 
confirmed and continued.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the duty to assist has 
been fulfilled.

2.  Audiometry examinations show that the veteran's hearing 
loss has either ranged from level I hearing, bilaterally, to 
level I hearing of the right ear and level II hearing of the 
left ear, or to level II hearing, bilaterally.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4, Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all necessary evidence has been received for an 
equitable disposition of the veteran's appeal and adequately 
developed.  Id. 

In December 1993, the RO, effectuating a Board decision 
rendered that same month, granted entitlement to service 
connection for bilateral hearing loss and rated the 
disability as noncompensably disabling, effective from 
February 5, 1990.  VA examination in March 1994 showed 
puretone threshold levels to 20, 15, 10, and 65 for the right 
ear and 5, 0, 50, and 100 for the left ear, for the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Average puretone threshold levels were 28 
decibels of the right ear and 39 decibels of the left ear.  
Speech recognition was 96 percent bilaterally.  The diagnosis 
was high frequency hearing loss, bilaterally.  In April 1994 
the RO confirmed and continued the zero percent evaluation.

On examination in August 1994, the veteran had mild to 
precipitously severe sensorineural hearing loss of the high 
frequencies where essential consonant sounds for 
discernability of speech were located on the right and for 
the left had precipitous sensorineural hearing loss beginning 
at 3000 Hertz from moderate to severe/profound at 4000, 6000, 
8000 Hertz, essential frequencies for discernability of 
speech even in the presence of quiet or low level noise.  The 
average for the frequencies of the right ear was 50 decibels 
and 86.5 decibels for the left ear (for the frequencies 
between 3000 and 8000 Hertz).  Speech discrimination was 88 
percent bilaterally.

In September 1994 a private physician noted the veteran's 
complaints of having difficulty hearing, especially in 
crowded rooms.  He added that audiological findings showed a 
deepening or expanding hearing loss of the high frequency, 
bilaterally.  The veteran's discriminatory scores had fallen 
slightly.  In 1990 they were 92 on the right and 88 on the 
left.  Currently, they were at 88 percent.  The assessment 
was sensorineural hearing loss, high frequency compatible 
with noise induced hearing loss.

A November 1994 medical statement from A.G.N., D.O., also 
indicates that the veteran had significant disability.  The 
physician stated that the veteran's hearing loss had 
increased in magnitude by the use of background noise 
indicating that in the average areas of speech the veteran 
had substantial loss of hearing which would typically be in 
the 20 to 40 percent range in a noiseless background but in 
discernable speech in the presence of background noise he had 
hearing loss of approximately 40 to 60 percent.  

At VA examination in January 1995 pure tone thresholds in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz were 25, 10, 
10, and 70 decibels, respectively, for the right ear, and for 
the left ear the thresholds were 0, 0, 55, and 105 decibels, 
respectively.  The average for the right ear was 29 decibels, 
and 40 decibels for the left ear.  Speech recognition was 96 
percent in the right ear and 92 percent in the left ear.

In February 1995 the veteran's spouse wrote that the 
veteran's disability interferes with his daily activities.  
He had difficulty hearing normal conversations and hearing 
sirens and ambulances when driving.  The disability also 
affected their social life, because of the need to repeat 
conversations or the veteran misheard what had been said.  
Thus, the veteran had become withdrawn and anti-social.

At his personal hearing in February 1995, the veteran 
testified that he had undergone a recent examination.  He 
also testified that he had difficulty with hearing in 
business settings and he listened to his television at very 
loud volume, which caused his wife and children to complain 
about the volume.  The veteran stated that he worked as a 
salesman and he used to make presentations; however, because 
of difficulty with responding properly to questions, he was 
no longer assigned to those tasks.  The veteran added that he 
had difficulty with background noise, such as hearing 
emergency vehicles and maintaining conversations in a social 
setting.

VA audiological examination in August 1998 showed puretone 
threshold levels of 25, 15, 15, and 75 decibels on the right 
and 10, 5, 55, and 90 decibels on the left for the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average puretone level was 33 on the right 
and 40 on the left.  Speech recognition was 92 in the right 
ear and 84 in the left ear.  High frequency sensorineural 
hearing loss, bilaterally was noted.  

In December 1998 statement, S.F., a clinical audiologist 
noted that the veteran's puretone frequencies for 1000, 2000, 
3000, and 4000 Hertz were 20, 20, 10, and 70 respectively, 
for the right ear and 15, 10, 60, and 95 decibels, 
respectively, for the left ear.  Speech recognition was 88 
percent, bilaterally.

In a separate December 1998 statement, A.G.M., D.O., stated 
that he concurred with the findings of the audiologist.  The 
veteran had substantially abnormal hearing response between 
2000 and 8000 Hertz.  The left ear was affected more 
obviously than the right , and in the past the veteran had 
had background noise stimulation, which showed precipitous 
loss in which his magnitude of loss was increased by the use 
of background noise, consistent with substantial loss of 
hearing in a range of 30 to 40 percent.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

Disability ratings for hearing impairment are assigned by 
mechanically applying the schedule for rating disabilities to 
numbers designated in an audiometric evaluation. See 38 
C.F.R. §§ 4.85, 4.87 (1999); Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
Acevedo-Escobar v. West, 12 Vet. App. 9 (1998) (Hearing loss 
is assigned a disability rating based on average puretone 
decibel loss and percent of speech discrimination.).  To 
evaluate the degree of disability from defective hearing, the 
revised rating schedule establishes eleven auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.85 and Part 4. 

Utilizing the provisions of Table VI, the veteran's hearing 
acuity, by history and currently, is considered to warrant a 
noncompensable evaluation.  In 1994, the veteran's average 
puretone threshold level on the right was 28 and on the left 
it was 39.  Speech recognition was 96 percent bilaterally.  
As such, the veteran's percentage evaluation for hearing 
impairment was level I bilaterally, which warrants a zero 
percent rating.  Findings recorded in 1995 also show that the 
veteran's hearing impairment remained at level I, warranting 
a noncompensable evaluation.  On VA examination in 1998, the 
veteran's hearing level showed level I hearing of the right 
ear and level II of the left ear.  The puretone average 
threshold level on the right was 33 and on the left it was 
40.  Speech recognition was 92 on the right and 84 on the 
left.  Thus, a compensable evaluation still is not warranted.  
Additionally, even when considering the puretone average 
threshold levels of findings recorded in a private examiner's 
December 1998 statement, it is noted that the criteria for a 
compensable evaluation still are not met.  Those findings 
show no more than level II hearing bilaterally.  Pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100, the veteran's hearing 
acuity should be rated as zero percent disabling, and hence 
these provisions do not establish a basis for an increased 
rating.  See Cromley v. Brown, 7 Vet. App. 376, 378 (1995) 
(The United States Court of Appeals for Veterans Claims 
(Court) held that the regulations are clear; under the 
schedule of ratings, level I and level II hearing are 
noncompensable.); 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board also notes that the provisions of Table VIA are 
inapplicable.  See generally, 38 C.F.R. § 4.85(c) and 4.86.  
Here, the examiner has not certified that the speech 
discrimination test was not appropriate because of any 
language difficulties, inconsistent speech discrimination 
scores, etc., and the provisions of Section 4.86 have not 
been met.  Thus, consideration in this regard is not 
warranted.  

As the criteria for a compensable rating since service 
connection has been in effect have not been met, entitlement 
to a compensable rating for hearing loss is not appropriate, 
and the veteran's appeal must be denied.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, including 3.321(b)(1) 
(1999).  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board finds that these provisions do not support the grant of 
an increased rating for the veteran's bilateral hearing loss.  
Although a private examiner in August 1994 summarized that, 
in the veteran's profession, he deals with noisy offices, 
telephones, speaker phones, mobile phones and that he works 
in settings that have background noise which swallows up the 
signal he needs to hear because he has lost the use of the 
high frequencies in both ears, and the veteran's wife 
submitted a statement indicating that as a salesperson, the 
veteran's hearing disability affects his ability to 
communicate with his customers, the record does not show that 
his hearing disability causes marked interference with 
employment so as to render the application of the regular 
rating provision impracticable.  See generally 
38 C.F.R. § 4.1 (1999) (Generally, the degrees specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disabilities.).  Also 
there is no objective evidence of record indicating that the 
veteran has lost time from work because of his disability.  
Evidence of frequent hospitalization is not present either.  
Thus, entitlement to an increased rating on an extraschedular 
basis is not warranted.




ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

